700 So. 2d 734 (1997)
Jerome A. COOPER, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1012.
District Court of Appeal of Florida, First District.
September 25, 1997.
Rehearing Denied October 24, 1997.
Jerome A. Cooper, Cross City, Pro Se.
No appearance by Appellee.
PER CURIAM.
The trial court denied the appellant's Florida Rule of Criminal Procedure 3.850 motion, relying upon referenced portions of the trial court record. But the referenced portions of the trial court record were not attached to the order of denial as required by rule 3.850(d). We therefore reverse the order by which the motion was denied, and we remand this case to the trial court for an evidentiary hearing or for attachment of that portion of the files and records of the trial court that conclusively shows that the appellant is entitled to no relief.
MINER, ALLEN and PADOVANO, JJ., concur.